Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Mark Andrew Gomez’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, Gomez admits that he knowingly, freely and voluntarily entered a plea of guilty to a single count of the criminal offense of theft by conversion, a felony violation of the Criminal Code of Georgia, and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (2) (formerly Standard 66) (violation of rules for a lawyer to be convicted of a felony) of Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
We have reviewed the record and agree to accept Gomez’s petition for the voluntary surrender of his license. Accordingly, the name of Mark Andrew Gomez is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Gomez is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.

*784Decided April 30, 2001.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.